DETAILED OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 

	Claims 2, 3, 5, 6, 7, 9-16, 17, 19-24, and 28-37 have been cancelled by applicant. 
	Claims 43 and 44 are newly presented. 

Election/Restrictions
Claims 2, 5-7, 10-12, 7, 31 and 32 (now cancelled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group of invention and/or Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/26/2019.
	Claims 1, 4, 8, 18, 25-27, and 38-44 are pending and currently under examination.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 8, 18, 25-27, and 38-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims. 
The instant claims are directed to selecting an inhibitor of a target protein having an active site. The recite process comprises the steps of determining the conformational selection steps and induced fits steps in a kinetic binding scheme for the candidate agent to the target protein, correlating conformational change in the target protein in the target protein  upon binding of the candidate agent to the kinetic binding scheme, and determining stability of the induced fit conformation (E*-I) based on the kinetic binding scheme and the correlated conformational change wherein the candidate agent is selected as the inhibitor of the target protein when the determined stability of the induced fit conformation (E*-I) of the candidate agent contacted to the active site is increased relative to a reference stability. Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Even though the recited process steps claims may be performed or executed using a general purpose computer, the claims still amount to a series of mental and computational steps that are directed to a judicial exception.

“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. 
Practicing the claims on results in the determination of the stability of an induced fit between a generic target and protein based on the computationally derived difference of E*-I from a candidate agent contacted to an projected active site of a generic target molecule. Such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.


The instant process claims do recite the data gathering steps of “performing fast fluorescence binding kinetics of the binding of the candidate agent to the target protein”, “performing NMR titrations using 1H 15N or 1H 13C HSQC spectra on the target protein with and without bound candidate agent”, and “performing in silico simulation.” However, the data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, while it is the case that the elements of “performing fast fluorescence binding kinetics of the binding of the candidate agent to the target protein” and “NMR using 1H 15N or 1H 13C HSQC spectra on the target protein with and without bound candidate agent” are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art.’” Id. (quoting Parker v. Flook, 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain 

The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to the recited steps for determining the conformational selection steps and induced fits steps in a kinetic binding scheme for the candidate agent to the target protein, correlating conformational change in the target protein in the target protein  upon binding of the candidate agent to the kinetic binding scheme, and determining stability of the induced fit conformation (E*-I) based on the kinetic binding scheme and the correlated conformational change wherein the candidate agent is selected as the inhibitor of the target protein when the determined stability of the induced fit conformation (E*-I) of the candidate agent contacted to the active site is increased relative to a reference stability, the instant claims do not recite any additional steps that employ the determined conformational selection, the instant claims only well understood, routine and conventional data collection steps for obtaining the data. As such, the claims fail to recite additional elements that amount to something significantly more than the judicial exception itself.
For these reasons, the instant claims are directed to non-statutory subject matter. 





Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues that claims have been amended to include more detail with regard to the data collection as well as with regard to the data relied upon as input for the in silico simulation. Applicant argues that the claims rely on a unique combination of experimental techniques fast fluorescent techniques and structure determination and that this overcomes a long-standing problem in rational drug design. 
This is not persuasive. The recited experimental techniques utilized in the claims to collect and generate data for use in computational in silico modeling of a target protein and candidate agents does not present a technological improvement in and of itself. The recited fluorescence and NMR experiments are not improved or altered in any significant way from what is already well understood, routine and conventional in the art. As such, the data collection steps still amount only to insignificant pre-solution activity (see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h))).
Further, applicant’s argument that the combination of experimental techniques is “unique” fails to alter the assessment that the routine and conventional data collection techniques amount to more than pre-solution activity or general a link to a particular technological environment or field of use. No technological improvement is realized by relying on known fluorescence and NMR spectroscopic techniques without some modification that serves as an improvement said techniques, per se. A unique selection of experimental techniques may be sufficient to convey novelty or non-obviousness with regard to 35 USC 102 and 103, respectively. However, novelty and non-obviousness are not the basis on which the instant rejection under 35 USC 101 is evaluated.
 
No Claims Allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631